DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see p. 16 – 17 of the Applicant’s Remarks, filed on 12/14/2021, with respect to the limitation of “where the prismatoids are offset with the detectors such that at least two prismatoids overlap the same detector” recited in claim 1 and similar allowable subject recited in claim 12 have been fully considered and are persuasive.  The previous rejection has been withdrawn. 
It is noted that new claim 21 is allowable with the limitation of “a plurality of prismatoids provided on a second end of the scintillator array where the prismatoids have a different shape depending on a location of the prismatoid with respect to the plurality of detectors, and where each prismatoid is in contact with scintillator crystals in contact with at least two different detectors, the at least two different detectors being adjacent detectors”.
Drawings
The drawings were received on 12/14/2021.  These drawings are acceptable.
Specification
Amended portion of the Specification filed on 12/14/2021 is ok to enter.
Allowable Subject Matter
Claims 1 – 3, 5 – 7, and 10 – 30 are allowed.

The following is an examiner’s statement of reasons for allowance:
See the allowable subject matter discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIHO KIM whose telephone number is (571)270-1628. The examiner can normally be reached M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571)272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KIHO KIM
Primary Examiner
Art Unit 2884



/Kiho Kim/Primary Examiner, Art Unit 2884